Case 2:20-cr-00170-WSS Document 3-3. Filed 07/22/20 FP33 of .
! (OSS 2129 BPs ID

CRIMINAL CASE INFORMATION SHEET
Pittsburgh xX Erie | Johnstown

Related to No. Judge —

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. Narcotics and Other Controlled Substances
ae la. ___ Narcotics and Other Controlled Substances
. ‘3 or more Defendants)
2.. _____ Fraud and Property Offenses
2a. _ Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4 Sex Offenses .

5. . Firearms and Explosives

6. Immigration

7. X_ All Others
Defendant’s name: - Raekwon Dac Blankenship
Is indictment waived: — Yes ©  X No
Pretrial Diversion: a Yes . xX No
Juvenile proceeding: > . Yes. © _X No ©
Defendant is: X Male Female
Superseding indictment or information, Yes xX No

Previous case number:

 

‘If superseding, previous case was/will be:

Dismissed on defendant’s motion

Dismissed on governments’ motion

After appellate action .
- Other (explain) .

County in which first offense cited :
occurred: Allegheny County

 

’ Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:20-cr-00170-WSS

Date arrested or date continuous U.S.
custody began:

Defendant:
Name of Institution:

Custody is on:

Document 3-3 Filed 07/22/20 Pagé 2 of 2

 

X__ is in custody is not in custody

 

Allegheny County Jail
this.charge X another charge

‘another conviction

 

 

 

 

_X_ State ee Federal
Detainer filed: yes x” no |
Date detainer filed:
Total defendants: _1_
Total counts: 1.
Data below applies to defendant No.: 1. .
Defendant’s name: Raekwon Dac Blankenship
SUMMARY OF COUNTS
COUNT U.S. CODE OFFENSE - FELONY - MISDEMEANOR
1 18 U.S.C. §§ 2 and 231(a)(3) Obstruction of Law Enforcement x
During Civil Disorder

I certify that to the best of my knowledge the above entries are true and correct.
JUL 2-2 2028 /s/ Jonathan D. Lusty
JONATHAN D. LUSTY
Assistant U.S. Attorney
PA ID No. 311180

DATE:

 

 
